NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE CLAUDE NOUVEL
2011-1526
(Serial No. 11/785,758)
` Appea1 from the United States Patent and Tradeznark
Of[ice, B0ard of Patent Appea1s and Interferences'.
ON MOTION
ORDER
The Direct0r of the United States Patent and Trade-
mark 0fHce moves for a 17-day extension of time, until
February 16, 2012, to file his response brief
' Upon consideration thereof
IT ls 0RDERED TH_AT:
The motion is granted No further extensions should
be anticipated

1N ne NouvEL 2
FoR THE CoURT
‘-]AN   /s/ Jan Horba1y
Date J an Horbaly
C1erk
FILED
cc: Benjamin L. Kiersz, ESq U.S.COUHT 0F APPEléLS_|[=0H
RayIn0nd T. Chen, Esq. ms FEDERA"C'R U'
321 JAN 05 2012
JAN HOHBA|.Y
CLERK